Citation Nr: 0701036	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a stomach condition, to 
include as a result of exposure to radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
May 1958 and again from July 1958 to March 1967.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota 

The veteran's April 2004 substantive appeal included a 
request for a hearing before a Decision Review Officer.  The 
RO scheduled this hearing for July 2004, at which time the 
veteran opted instead for an Informal Conference.  In a 
Report of Contact dated June 2005, the veteran indicated that 
he did not want any other hearing.  

Additionally, in the June 2005 Report of Contact, the veteran 
appears to raise the issue for the first time of service 
connection for his stomach condition as secondary to his 
service-connected schizophrenia (indicating that it "might" 
be related).  The Board will address this issue.


FINDING OF FACT

The veteran's current stomach conditions are not related to 
service, to include any alleged exposure to ionizing or non-
ionizing radiation or service connected condition.


CONCLUSION OF LAW

Service connection for a stomach condition, to include as due 
to exposure to radiation during service or on a secondary 
basis, is not established.  38 U.S.C.A.  §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including peptic ulcers).

In addition, service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by several different 
methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
presumptive service connection under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d) is warranted for certain diseases 
present in "radiation-exposed veterans."  Second, a 
"radiogenic disease" may be service-connected on a direct 
basis after specified developmental procedures are conducted 
under the framework of 38 C.F.R. § 3.311.  Third, even if the 
claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, direct service connection must still be 
considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

The initial inquiry must focus on whether the veteran is 
actually claiming exposure to ionizing radiation.  Ionizing 
radiation (radiation sufficiently energetic to dislodge 
electrons from an atom) claims generally involve claimed 
exposure through participation in nuclear weapons testing, 
presence at certain sites following the detonation of a 
nuclear bomb or the production of nuclear material, service 
aboard nuclear submarines or even medical procedures 
involving radiation therapy and x-ray examinations.  As a 
reference, ionizing radiation generally comes in the form of 
particulate (alpha, beta, neutrons) and electromagnetic 
(gamma and x-ray) rays.  

Non-ionizing radiation (radiation insufficiently energetic to 
dislodge electrons from an atom) claims involve claimed 
exposure to various forms of electromagnetic radiation.  Many 
claims are often mistakenly alleged to come under the 
ionizing radiation statute and regulations, when in fact the 
veteran is alleging prior exposure to non-ionizing radiation.  
Non-ionizing radiation claims may involve ultraviolet, 
visible light, infrared heat, microwaves and radio waves in 
devices such as cellular phones and telephone base stations, 
lasers, mercury vapor lamps, microwave ovens and towers, 
magnetic resonance imaging (MRI) and nuclear magnetic 
resonance (NMR), radar, radio and television broadcast 
antennas; satellite earth station antennas, transmitters and 
receivers; electrical power lines and transformers, etc.

The United States Court of Appeals for Veterans Claims 
(Court) has taken judicial notice that naval radar equipment 
emits microwave-type non-ionizing radiation, which is not 
subject to review under the ionizing radiation statute and 
regulations.  Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) 
citing The Microwave Problem, Scientific American, 
September 1986; Effects upon Health of Occupational Exposure 
to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.

38 C.F.R. §§ 3.309 permits service connection for certain 
types of stomach cancers, for "radiation-exposed" veterans.  
A "radiation- exposed veteran" is defined as a veteran who 
was involved in a "radiation-risk activity" during military 
service.  Regulations define "radiation-risk activities" to 
include: participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities. 38 C.F.R. § 3.309(d)(3).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  

The veteran contends that he was exposed to radiation while 
working with radar antenna equipment in the nose of a B-52 
plane sometime in the winter of 1965-1966.  Specifically, he 
contends that a radiation switch was "on" for 20 minutes, 
thus exposing him to radiation from a radar antenna in the 
plane.  See February 2003 claim.  Since this incident, the 
veteran asserts that he has experienced stomach problems.  
His DD Form 214 confirms his military occupational specialty 
(MOS) as a bomb navigation systems technician in the United 
States Air Force. 

After a review of the evidence, neither 38 C.F.R. § 3.309 nor 
38 C.F.R. § 3.311 is applicable in this case.  In this 
regard, the veteran's diagnoses for his stomach condition 
include a peptic stomach ulcer, gastro-esophageal reflux 
disease (GERD), and a "nervous stomach."  See various 
private medical records dated 1968 through 2002 and VA 
examination dated August 2003.  No physician has diagnosed 
the veteran with stomach cancer or any of the other 
presumptive diseases under 38 C.F.R. § 3.309(d).  

Therefore, the Board finds that the presumptive provisions of 
38 C.F.R. § 3.309(d) are not for application with respect to 
the veteran's current stomach conditions.  In addition, the 
veteran does not contend, and evidence does not establish, 
that the veteran was involved in a "radiation-risk" 
activity as defined in 38 C.F.R. § 3.309(d)(3)(iv).  That is, 
there is no evidence or allegation of participation at 
atmospheric nuclear tests, being present at Hiroshima or 
Nagasaki during specific periods of time, or service at 
specific nuclear weapons production facilities.  38 C.F.R. §§ 
3.309(d)(3). 

It also follows that the veteran does not have a "radiogenic 
disease," as listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  
As such, he may not be considered to be a "radiation-exposed 
veteran," and the provisions of 38 C.F.R. § 3.311, for 
developing his claim based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease, are not applicable.

In fact, the veteran's claim in this case would appear to 
fall under the category for non-ionizing radiation claims 
involving microwaves and radio waves in devices such as radar 
antennas.  As noted above, many claims are often mistakenly 
alleged to come under the ionizing radiation statute and 
regulations, when in fact the veteran is alleging prior 
exposure to non-ionizing radiation.  In this respect, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, this would not   
in and of itself preclude the veteran from establishing 
service connection by way of proof of actual direct causation 
to service or due to exposure to non-ionizing radiation in 
service.  Combee, 34 F.3d at 1043-1044.    
  
As to direct service connection, of major significance is the 
fact that a VA stomach examiner in August 2003 opined that 
"it is very unlikely that the patient's one time possible 
and short period exposure to the radio waves generated by 
airplane radar during his service in the Air Force in 1966 
could be a factor creating a long standing stomach disease."  
This opinion, based on interview and examination of the 
veteran, as well as review of the claims folder, is entitled 
to great probative weight and provides strong evidence 
against the radiation claim.    
 
The Board acknowledges that service medical records (SMRs) 
reveal 2 days of treatment for lower abdominal pain in 
January 1966, near the time of his alleged radiation 
exposure.  However, there was no other complaint, treatment, 
or diagnosis of a stomach condition for the rest of service.  
In fact, his February 1967 separation examination was 
negative for any stomach condition.  The Board must find the 
SMRs, as a whole, provide very negative evidence against any 
chronic stomach condition during service.  

In addition, post-service, the veteran was diagnosed with a 
"nervous stomach" in February 1968, within a year of 
service.  However, the Board finds no evidence of a peptic 
ulcer within one year after the veteran's separation from 
service.  Hence, the presumption of in-service incurrence is 
not for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).  

In addition to the above, a disability that is proximately 
due to or the result of a service-connected disease or injury 
may  be service connected.  38 C.F.R. § 3.310(a).  Similarly, 
secondary service connection may be granted for the 
aggravation of a nonservice-connected condition by a service-
connected condition.  In such circumstances, however, the 
veteran is compensated only for the degree of disability (but 
only that degree) over and above the degree of disability 
that existed prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  However, it is important to 
note that a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (which holds that a layperson without 
the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

In this case, post-service private clinical records from 1968 
through 2002 do not associate this disorder to a service 
connected problem, but do instead associate his stomach 
problems with tobacco and coffee use, providing evidence 
against this claim.  A post-service VA psychiatric 
examination dated November 1982 discusses a stomach disorder 
in the context of his psychiatric condition.  However, there 
is no competent medical evidence showing that his post-
service treatment for various stomach conditions is related 
to his brief episode of lower abdominal pain during service 
or a service connected disorder.  See Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Overall, VA and private post-service medical records lend no 
support to the veteran's claim, and in fact provide evidence 
against it, indicating a cause of the disorder without 
association to service or a service connected disorder.  

In addition, the veteran's lay opinion, offered without the 
benefit of medical education or training, that his current 
stomach disorders are related to alleged radiation exposure 
in service is not competent evidence.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  The veteran is 
competent to describe symptoms he experiences related to his 
stomach disorders, but he is not competent to offer a 
diagnosis or an opinion as to medical etiology. Id.          

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letter 
dated in August 2003, the RO advised the veteran of the 
evidence needed to substantiate his radiation claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the August 
2003 VCAA letters essentially asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  

The Board observes that the RO correctly issued the August 
2003 VCAA notice letter prior to the January 2004 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
The Board finds that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, such that there is no prejudice to the veteran.  
Bernard v. Brown,  4 Vet. App. 384, 392-94 (1993

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content of notice to the veteran is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (Reviewing the entire record and examining the 
various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, as is the case here.)  

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA treatment records, and private medical 
records as identified and authorized by the veteran.  The 
veteran has submitted private medical evidence and several 
written personal and lay statements.  In addition, the 
veteran was afforded a VA examination and opinion.  

With regard to the request for another VA examination by the 
veteran's representative, the Board finds that the August 
2003 VA examination and opinion adequately provides the basis 
to fully adjudicate this claim, and that a further 
examination would serve no constructive purpose.  The service 
and post-service medical records provide more than enough 
evidence to decide the radiation claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances 
when a VA examination is required).  The Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for a stomach condition, to include as a 
result of exposure to radiation or on a secondary basis, is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


